Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1 1ofof3737




                             FOR PUBLICATION

           UNITED STATES COURT OF APPEALS
                FOR THE NINTH CIRCUIT


         SIERRA CLUB, INC.,                                No. 17-16560
                           Plaintiff-Appellee,
                                                             D.C. No.
                              v.                          3:15-cv-05872-
                                                               EDL
         UNITED STATES FISH AND WILDLIFE
         SERVICE; NATIONAL MARINE
         FISHERIES SERVICE,                                   OPINION
                      Defendants-Appellants.



                  Appeal from the United States District Court
                      for the Northern District of California
                Elizabeth D. Laporte, Magistrate Judge, Presiding

                     Argued and Submitted March 15, 2018
                          San Francisco, California

                            Filed December 21, 2018

         Before: J. Clifford Wallace and Marsha S. Berzon, Circuit
                Judges, and Terrence Berg, * District Judge.

                         Opinion by Judge Berg;
         Partial Concurrence and Partial Dissent by Judge Wallace

            *
              The Honorable Terrence Berg, United States District Judge for the
        Eastern District of Michigan, sitting by designation.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2 2ofof3737




        2                   SIERRA CLUB V. USFWS

                                  SUMMARY **


                         Freedom of Information Act

            The panel affirmed in part and reversed in part the
        district court’s decision that ordered the U.S. Department of
        Fish and Wildlife Services and the National Marine Fisheries
        Service to turn over 12 of 16 requested records in a Freedom
        of Information Act (“FOIA”) action brought by the Sierra
        Club challenging the Services’ denial of their request for
        records generated during the Environmental Protection
        Agency’s rule-making process concerning cooling water
        intake structures.

           Exemption 5 of FOIA shields documents subject to the
        “deliberative process privilege” from disclosure.

            The panel held the December 2013 draft jeopardy
        biological opinions, the accompanying statistical table, the
        accompanying instructional documents, and the March 2014
        reasonable and prudent alternative (RPA) were not both pre-
        decisional and deliberative. The panel therefore affirmed in
        part the district court’s summary judgment order requiring
        the production of these records.

            The panel held that there was sufficient support to
        conclude that the December 2013 RPAs and the April 2014
        draft jeopardy opinion were pre-decisional and deliberative.
        Because these records satisfied the standard for non-



            **
               This summary constitutes no part of the opinion of the court. It
        has been prepared by court staff for the convenience of the reader.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3 3ofof3737




                         SIERRA CLUB V. USFWS                      3

        disclosure under FOIA Exemption 5, the panel reversed the
        district court’s order for their production.

            The panel instructed the district court on remand to
        perform a segregability analysis.

           Judge Wallace concurred in the result reached by the
        majority as to the April 2014 draft opinion and the December
        2013 RPAs, and dissented from the result reached by the
        majority as to the rest of the documents because he disagreed
        with the majority that the deliberative process privilege did
        not protect the December draft opinions and other
        documents.


                                COUNSEL

        Thomas Pulham (argued), Appellate Staff, Civil Division,
        United States Department of Justice, Washington, D.C., for
        Washington, D.C., for Defendants-Appellants.

        Reed W. Super (argued) and Michael DiGuglio, Super Law
        Group LLC, New York, New York, for Plaintiff-Appellee.

        Shaun A. Goho, Emmett Environmental Law & Policy
        Clinic, Harvard Law School, Cambridge, Massachusetts, for
        Amicus Curiae Union of Concerned Scientists.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page4 4ofof3737




        4                     SIERRA CLUB V. USFWS

                                       OPINION

        BERG, District Judge:

            Across the United States, thousands of large industrial
        facilities, power plants, and other manufacturing and
        processing complexes draw billions of gallons of water each
        day from lakes, rivers, estuaries and oceans in order to cool
        their facilities through cooling water intake structures. 1
        These structures can harm fish, shellfish, and their eggs by
        pulling them into the factory’s cooling system; they can
        injure or kill other aquatic life by generating heat or releasing
        chemicals during cleaning processes; and they can injure
        larger fish, reptiles and mammals by trapping them against
        the intake screens. 2 Section 316(b) of the Clean Water Act,
        33 U.S.C. § 1326(b), directs the Environmental Protection
        Agency (EPA) to regulate the design and operation of
        cooling water intake structures to minimize these adverse
        effects.

            In April 2011, the EPA proposed new regulations under
        Section 316(b) for cooling water intake structures. 76 Fed.
        Reg. 22,174 (April 20, 2011). The final rule was published
        in the Federal Register in August 2014. Final Regulations to
        Establish Requirements for Cooling Water Intake Structures,
        79 Fed. Reg. 48,300 (Aug. 15, 2014) (to be codified at
        40 C.F.R. pts. 122 & 125). As part of the rule-making
        process, EPA consulted with Appellants, the United States
        Fish and Wildlife Service (FWS) and the National Marine
        Fisheries Service (NMFS) (collectively, the Services), about

            1
                Riverkeeper, Inc. v. EPA, 358 F.3d 174, 181 (2d Cir. 2004).
            2
                See Cooling Water Intakes, Envtl. Protection Agency,
        https://www.epa.gov/cooling-water-intakes.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page5 5ofof3737




                             SIERRA CLUB V. USFWS                             5

        the impact the regulation might have under the Endangered
        Species Act (ESA). Section 7 of the ESA and implementing
        regulations require federal agencies to consult with the
        Services whenever an agency engages in an action that “may
        affect” a “listed species” (i.e., one that is protected under the
        ESA). 50 C.F.R. § 402.14(a). The purpose of the
        consultation is to ensure that the agency action is “not likely
        to jeopardize the continued existence” or “result in the
        destruction or adverse modification of habitat” of any
        endangered or threatened species. 16 U.S.C. § 1536(a)(2);
        50 C.F.R. § 402.14(a). As part of this Section 7 consultation
        process, the Services must prepare a written biological
        opinion on whether the proposed agency action is one that
        poses “jeopardy” or “no jeopardy” to the continued existence
        of a listed species or critical habitat. 50 C.F.R.
        § 402.14(h)(3). If the opinion concludes that the agency
        action causes “jeopardy,” the Services must propose
        “reasonable and prudent alternatives” (RPAs) to the action
        that would avoid jeopardizing the threatened species.
        16 U.S.C § 1536(b)(3)(A); 50 C.F.R. § 402.14(g)(8),
        (h)(3). 3

            Appellee, the Sierra Club, made a Freedom of
        Information Act (“FOIA”) request to the Services for records
        generated during the EPA’s rule-making process concerning
        cooling water intake structures, including documents
        generated by the Services as part of an ESA Section 7
        consultation about the rule. The Services withheld a number
        of the sought-after records under “Exemption 5” of FOIA,

             3
               The Second Circuit in a consolidated case recently denied a
        petition to review several challenges to this final rule under the Clean
        Water Act, the Administrative Procedures Act, and the Endangered
        Species Act. Cooling Water Intake Structure Coal. v. EPA, 898 F.3d 173
        (2d Cir. 2018), amended, 2018 WL 4678440 (2d Cir. Sept. 27, 2018).
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page6 6ofof3737




        6                SIERRA CLUB V. USFWS

        which shields documents subject to the “deliberative process
        privilege” from disclosure. See 5 U.S.C. § 552(b)(5); see
        also Kowack v. U.S. Forest Serv., 766 F.3d 1130, 1135 (9th
        Cir. 2014). The district court determined that 12 of the
        16 requested records were not protected by the privilege, in
        whole or in part, and ordered the Services to turn them over
        to the Sierra Club. The Services now appeal. We affirm in
        part and reverse in part.

            I. BACKGROUND

               a. Factual History

            In 2012, the EPA began an informal consultation process
        with the Services about a proposed rule for regulating the
        requirements governing the operation of cooling water
        intake structures. The EPA requested a formal consultation
        on the proposed rule in 2013. On November 4, 2013, the
        Services received a revised version of the proposed rule from
        the Office of Management and Budget (OMB). On
        November 15, 2013, the Services sent a “Description of the
        Action” (i.e. a summary of what the Services thought the
        proposed rule set out to do) to the EPA. Finally, on
        November 26, 2013, the EPA responded with corrections to
        the Services’ description of the rule and the Services
        incorporated the EPA’s corrections. The EPA and the
        Services tentatively agreed that the FWS and NMFS would
        each provide a draft biological opinion to the EPA by
        December 6, 2013, and a final opinion by December 20,
        2013.

             After reviewing the November 2013 proposed rule, both
        Services prepared draft opinions finding that the rule in its
        then-current form was likely to cause jeopardy for ESA-
        protected species and negatively impact their designated
        critical habitats. The Services also proposed RPAs to
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page7 7ofof3737




                         SIERRA CLUB V. USFWS                      7

        accompany those jeopardy opinions. At the same time,
        NMFS discussed whether the jeopardy opinions should be
        sent to “the Hill” or OMB, or posted to its docket, which was
        publicly available at regulations.gov.

            NMFS completed its draft jeopardy opinion on
        December 6, 2013 and FWS completed its draft jeopardy
        opinion on December 9, 2013, both for transmission to the
        EPA. The ESA regulations require that the Services make
        draft opinions available to the Federal agency that initiated
        the formal consultation upon request. 50 C.F.R.
        § 402.14(g)(5). Here, the Services sent the EPA portions of
        its December 2013 draft jeopardy opinions, but never
        formally transmitted them in their entirety.

            On December 12, 2013, the FWS Deputy Solicitor called
        and emailed the EPA General Counsel to “touch base . . .
        about transmitting a document to EPA.” He also emailed
        “the current draft RPAs” to the EPA that same day. On
        December 17, 2013, the NMFS sent a “Revised Combined
        NMFS and USFWS RPA” to the EPA. The Services have
        further indicated in their briefing that they also provided
        other unspecified portions of the draft jeopardy opinions to
        the EPA.

            After the transmission of these partial December 2013
        jeopardy biological opinions and accompanying documents,
        the EPA issued a new version of the rule, the “final Rule and
        Preamble,” which it sent to the Services on March 14, 2014.
        On April 7, 2014, NMFS employees completed and
        internally circulated a draft of another jeopardy biological
        opinion. During this same time frame, the Services and the
        EPA discussed whether the EPA agreed with the Services’
        interpretation and understanding of the March 2014 final
        rule: On March 31, 2014 the Services sent the EPA a
        document “seeking clarification on the Services’
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page8 8ofof3737




        8                 SIERRA CLUB V. USFWS

        understandings of key elements in EPA’s proposed action.”
        On April 8, 2014, EPA “provided confirmation on the
        Services’ description and understanding of the key elements
        of EPA proposed action.” Finally, on May 19, 2014, the
        Services issued a joint final “no jeopardy” biological opinion
        regarding the March 2014 final rule. The EPA issued the
        regulation that same day, and it was published in the Federal
        Register on August 15, 2014. Final Regulations to Establish
        Requirements for Cooling Water Intake Structures, 79 Fed.
        Reg. 48,300.

            On August 11, 2014, the Sierra Club submitted FOIA
        requests to the Services for records related to this ESA
        Section 7 consultation. In response, the Services produced a
        large quantity of documents (some of which were partially
        redacted). The Services withheld other documents under
        FOIA Exemption 5, which protects “inter-agency or intra-
        agency memorandums or letters that would not be available
        by law to a party other than an agency in litigation with the
        agency.” 5 U.S.C. § 552(b)(5).

            In summary, the key chronological dates in this FOIA
        dispute are:

            •   June 18, 2013: EPA initiates formal consultation
                under ESA Section 7 with the Services regarding the
                proposed rule.

            •   November 4, 2013: The Services receive the most
                recent version of the EPA’s proposed rule from
                OMB.

            •   November 15, 2013: The Services send the
                Description of the Action (i.e. a summary of their
                understanding of the proposed rule) to the EPA for
                review.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page9 9ofof3737




                          SIERRA CLUB V. USFWS                      9

            •   November 26, 2013: EPA sends the Services its
                corrections and comments on the Description of the
                Action, which the EPA incorporated into the final
                description of the November 2013 proposed rule.

            •   December 3, 2013: The Services inform the EPA
                that their draft opinions are “jeopardy opinions” and
                will be completed on or around December 6, 2013.

            •   December 6, 2013: NMFS completes its draft
                jeopardy opinion.

            •   December 9, 2013: FWS completes its draft
                jeopardy opinion.

            •   December 12, 2013: FWS Deputy Solicitor calls the
                EPA General Counsel to “touch base . . . about
                transmitting a document to EPA.”

            •   December 12 & 17, 2013: The Services email two
                RPAs—written to accompany the draft jeopardy
                opinions—to the EPA.

            •   March 14, 2014: EPA sends the Services a new,
                final rule for review and Biological Opinion analysis.

            •   March 31, 2014: The Services send the EPA a
                document requesting clarification regarding their
                understanding of elements of the final rule.

            •   April 7, 2014: NMFS employees internally circulate
                a draft jeopardy biological opinion relating to the
                March 14, 2014 proposed rule; this draft is not sent
                to EPA.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1010ofof3737




         10                    SIERRA CLUB V. USFWS

              •   April 8, 2014: EPA confirms the Services’
                  interpretations and understanding of the final rule
                  contained in the Services’ clarification document.

              •   May 19, 2014: The Services issue a joint final no
                  jeopardy biological opinion regarding the March 14,
                  2014 proposed rule.

                  b. Procedural History

             On December 21, 2015, the Sierra Club filed suit against
         the Services, arguing that they had improperly withheld
         documents under FOIA Exemption 5. The parties filed
         cross-motions for summary judgment regarding their
         release. During and after that hearing the district court and
         the parties narrowed the list of contested documents to 16.
         The district court found that 4 of the disputed documents
         were fully protected under Exemption 5 but ordered that the
         Services produce one document in part and the other eleven
         in full. 4 The Services timely appealed the district court’s




              4
               Although the district court initially cited the correct test for FOIA
         Exemption 5—that exempt documents must be both “pre-decisional”
         and “deliberative” to avoid disclosure—the test it applied to each
         document was whether it was a “relatively polished draft” that contained
         “subjective comments, recommendations, or opinions.” These factors,
         though they might bear on whether a document was “pre-decisional” or
         “deliberative,” are not dispositive—and to the extent the district court’s
         analysis depended solely on these factors, it was in error. Because the
         standard of review on appeal from an Exemption 5 challenge is de novo,
         however, we have examined each of the contested documents to
         determine whether they satisfy the “pre-decisional” and “deliberative”
         test.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1111ofof3737




                               SIERRA CLUB V. USFWS                               11

         order to produce the documents, and the parties stipulated to
         stay of production pending appeal. 5

              The documents at issue on appeal—those that the district
         court found were not exempt from disclosure—were
         submitted to the panel under seal for in camera review. They
         are:

                  1. Biological Opinions

                       i. “NMFS 44516.1”: A 289-page NMFS draft
                          jeopardy biological opinion dated December
                          6, 2013;

                       ii. “FWS 252”: A 72-page FWS draft jeopardy
                           biological opinion dated December 9, 2013;

                       iii. “NMFS 5427.1”: A 334-page NMFS draft
                            jeopardy biological opinion dated April 7,
                            2014; 6

                  2. Reasonable and Prudent Alternatives (RPAs)

                       i. “FWS 279”: A 4-page FWS RPA, dated
                          December 17, 2013;



             5
               Sierra Club did not cross-appeal to challenge the district court’s
         holding that four of the requested documents were completely protected
         under Exemption 5.

             6
                The draft opinion itself is undated. The district court opinion states
         that it was dated April 4, 2014, but the affidavit submitted on behalf of
         the agency that created it states it was sent via email on April 7, 2014.
         We therefore refer to it as the April 7, 2014 draft opinion.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1212ofof3737




         12              SIERRA CLUB V. USFWS

                   ii. “FWS 308”: A 3-page FWS RPA, dated
                       December 18, 2013;

                   iii. “FWS 555”: A 2-page FWS RPA, dated
                        March 6, 2014.

                3. Other Documents

                   i. “NMFS 61721”: A 1-page statistical table
                      showing estimated aggregate effects of
                      cooling water intake structure facilities on
                      protected species;

                   ii. “NMFS 5597.1”: A 2-page document that
                       describes steps that facility owners/operators
                       must take if abalone, an endangered species,
                       is affected by their cooling water intake
                       structures;

                   iii. “NMFS 7544.2”: A 15-page document on
                        Anadromous Salmonid Requirements that
                        provides criteria and guidelines to be utilized
                        by owner/operators in the development of
                        downstream migrant fish screen facilities for
                        hydroelectric, irrigation, and other water
                        withdrawal projects;

                   iv. “NMFS 37695”: A 2-page document that
                       lists the steps that owner/operators must
                       follow if a seal, sea lion, or fur seal, or their
                       designated critical habitat, may be affected
                       by a cooling water intake structure;

                   v. “NMFS 37667”: A 3-page document that
                      lists the steps that owner/operators must
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1313ofof3737




                          SIERRA CLUB V. USFWS                     13

                        follow if sea turtles are affected by their
                        cooling water intake structures;

                    vi. “NMFS 14973”: A 5-page document that
                        lists the terms and conditions with which the
                        EPA and an owner/operator must comply in
                        order to be exempt from Section 9 of the
                        ESA. These terms and conditions involve the
                        protocols for dealing with sea turtles near
                        cooling water intake structures. The district
                        court held NMFS could redact one sentence
                        but had to disclose the rest of the document.

            II. STANDARD OF REVIEW

             In FOIA cases, this court reviews summary judgment
         determinations de novo. Animal Legal Def. Fund v. U.S.
         Food & Drug Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en
         banc).

            III.    DISCUSSION

             Section 522 of Title 5, FOIA, “mandates a policy of
         broad disclosure of government documents.” Maricopa
         Audubon Soc. v. U.S. Forest Serv., 108 F.3d 1082, 1085 (9th
         Cir. 1997) (Maricopa I) (quoting Church of Scientology v.
         Dep’t of the Army, 611 F.2d 738, 741 (9th Cir. 1979)
         (internal quotations omitted)). Agencies may withhold
         documents only pursuant to the exemptions listed in
         § 552(b). See id.

             Here, the Services argue that the 12 documents the
         district court ordered them to produce to the Sierra Club are
         protected under § 552(b)(5) (Exemption 5). Under
         Exemption 5, FOIA’s general requirement to make
         information available to the public does not apply to “inter-
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1414ofof3737




         14                SIERRA CLUB V. USFWS

         agency or intra-agency memorandums or letters that would
         not be available by law to a party other than an agency in
         litigation with the agency . . . .” 5 U.S.C. § 552(b)(5).

             This exemption has been interpreted as coextensive with
         all civil discovery privileges. NLRB v. Sears, Roebuck &
         Co., 421 U.S. 132, 149 (1975). The particular privilege the
         Services have claimed here is the “deliberative process
         privilege,” which permits agencies to withhold documents
         “to prevent injury to the quality of agency decisions by
         ensuring that the frank discussion of legal or policy matters
         in writing, within the agency, is not inhibited by public
         disclosure.” Maricopa Audubon Soc. v. U.S. Forest Serv.,
         108 F.3d 1089, 1092 (9th Cir. 1997) (Maricopa II) (quoting
         NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 150–51
         (1975) (internal quotations omitted)).

              Because FOIA is meant to promote disclosure, its
         exemptions are interpreted narrowly. Assembly of Cal. v.
         U.S. Dep’t of Commerce, 968 F.2d 920 (9th Cir. 1992)
         (citing Dep’t of Justice v. Julian, 486 U.S. 1, 8 (1988)). The
         dissent argues that because the FOIA Exemption 5 privileges
         “inter-agency or intra-agency memorandums or letters” and
         because the documents at issue here were transmitted
         between agencies, they should be exempt from disclosure.
         We agree that the documents must be considered in the
         context in which they were produced, Sears, Roebuck & Co.,
         421 U.S. at 138. But a document’s origins as part of the inter-
         agency consultation process between the EPA and the
         Services, see 50 C.F.R. § 402.14(a), only relate to a
         threshold requirement for applying Exemption 5—that the
         document is an “inter-agency or intra-agency
         memorandum.” Beyond that threshold, “to qualify [under
         the deliberative process privilege] a document must thus
         satisfy two conditions: its source must be a Government
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1515ofof3737




                              SIERRA CLUB V. USFWS                             15

         agency and it must fall within the ambit of a privilege against
         discovery under judicial standards that would govern
         litigation against the agency that holds it.” Dep’t of Interior
         v. Klamath Water Users Protective Ass’n, 532 U.S. 1, 8
         (2001).

              This circuit has defined the ambit of the deliberative
         process privilege under Exemption 5 narrowly. It “applies
         only if disclosure of the materials would expose an agency’s
         decision-making process in such a way as to discourage
         candid discussion within the agency and thereby undermine
         the agency’s ability to perform its functions.” Kowack,
         766 F.3d at 1135 (quoting Maricopa II, 108 F.3d at 1093)
         (internal quotations omitted) (finding the Forest Service had
         not sufficiently demonstrated that disclosure of redacted
         portions of an intra-agency investigative report regarding
         alleged employee misconduct contained more than factual,
         i.e., deliberative, content).

             The Services therefore bear the burden of proving that
         the documents they maintain should be exempt from
         disclosure are both “pre-decisional and deliberative.” Carter
         v. Dep’t of Commerce, 307 F.3d 1084, 1089 (9th Cir. 2002)
         (internal quotations omitted). 7


              7
                In Cooling Water Intake Structure Coal. v. EPA, 898 F.3d 173 (2d
         Cir. 2018), amended, 2018 WL 4678440 (2d. Cir. Sep. 27, 2018), the
         plaintiffs asked to supplement the certified record with what appear to
         be the same documents at issue in this case. 2018 WL 3520398 at *7 n.9.
         Finding “nothing in the privilege log that would disturb the ‘presumption
         of regularity’ afforded to the agencies’ certified record,” id. (citing
         Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 415 (1971)),
         the Second Circuit denied this motion in a footnote, noting that the EPA
         had “produced a privilege log that adequately describes the nature of [the
         requested documents] and their rationale for classifying [them] as
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1616ofof3737




         16                    SIERRA CLUB V. USFWS

             These pre-decisional and deliberative prongs are
         analyzed separately although the issues they address overlap.
         Assembly of Cal., 986 F.2d at 920. For the reasons explained
         below, we conclude that the December 2013 draft jeopardy
         biological opinions (NMFS 44516.1 and FWS 252), the
         accompanying statistical table (NMFS 61721), the
         accompanying instructional documents (NMFS 5597.1,
         NMFS 7544.2, NMFS 37695, NMFS 37667, NMFS
         14973.1), and the March 2014 RPA (FWS 555) were not
         both pre-decisional and deliberative. We therefore AFFIRM
         in part the district court’s summary judgment order requiring
         the production of these records. There is, however, sufficient
         support for concluding the December 2013 RPAs (FWS 279,
         308) and the April 2014 draft jeopardy opinion (NMFS
         5427.1) were pre-decisional and deliberative. Because these
         records satisfy the standard for non-disclosure under FOIA
         Exemption 5, we REVERSE the district court’s order for
         their production.




         deliberative and therefore privileged,” and thus the Agency had satisfied
         their obligation under Fed. R. Civ. P. 26(b)(5)(A)(ii) (requiring that a
         party claiming privilege describe the privileged documents in a manner
         that allowed other parties to assess the claim). Cooling Water Intake
         Structure Coal., 2018 WL 4678440 at *7 n.9. Cooling Water Intake did
         not, however, analyze whether the reasons given in the privilege log for
         the claims of privilege were justified. Instead, the Second Circuit applied
         a “presumption of regularity” regarding the administrative record, not
         applicable here. It did not address whether the EPA had carried a burden
         of showing that the documents at issue were both deliberative and pre-
         decisional, as we must do to determine whether they should be disclosed
         under FOIA, Carter, 307 F.3d at 1089. Given the different burdens, we
         do not believe that the footnote in that decision suggests a different result
         than the one we reach.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1717ofof3737




                           SIERRA CLUB V. USFWS                      17

                a. Pre-decisional

             A document is pre-decisional if it is “prepared in order
         to assist an agency decision-maker in arriving at his decision,
         and may include recommendations, draft documents,
         proposals, suggestions, and other subjective documents
         which reflect the personal opinions of the writer rather than
         the policy of the agency.” Assembly of Cal., 968 F.2d at 920
         (citation and internal quotations omitted). The agency
         requesting the exemption “must identify a specific decision
         to which the document is pre-decisional.” Maricopa II,
         108 F.3d at 1094.

             Here, the Services argue that the December 2013 and
         April 2014 jeopardy opinions, the three RPAs, and all of the
         other statistical and instructional documents pre-date the
         May 2014 “no jeopardy” opinion and are thus pre-decisional
         as to that final opinion.

                        1. April 2014 NMFS Draft Biological
                           Opinion

             We agree that the April 2014 draft jeopardy opinion
         (NMFS 542.71) was prepared as an internal agency
         document. It was only circulated between groups of NMFS
         employees, and there is nothing in the record that indicates
         that the jeopardy finding was communicated even informally
         to the EPA. Where one document reflects an earlier position
         of the agency—as the April 2014 draft jeopardy opinion
         does here when compared with the May 2014 final no
         jeopardy opinion—it is pre-decisional as to the issues
         addressed in both. See Nat. Wildlife Fed., 861 F.2d at 1120
         (documents that were “working drafts” subject to revision
         are pre-decisional). In other words, it does not appear to
         represent the conclusion of the agency on the likely impact
         of the final March 2014 rule, but rather is an interim step,
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1818ofof3737




         18                   SIERRA CLUB V. USFWS

         communicated only internally within NMFS. The document
         expressed the agency staff’s initial opinion as to the rule.
         NMFS never adopted that opinion as the agency’s; instead,
         the NMFS ultimately joined the FWS in a final joint no
         jeopardy opinion in May 2014 regarding the final March
         2014 rule. 8

                           2. RPAs

             We also agree that the December 2013 RPAs (FWS 279,
         308) are pre-decisional because they appear to be earlier
         drafts of the third, March 2014 RPA (FWS 555). In other
         words, the December 2013 RPAs do not reflect the FWS’
         final position regarding the kinds of changes the November
         2013 version of the rule needed in order to comply with the
         ESA. The December 2013 RPAs, but not the March 2014
         RPA, are therefore pre-decisional.

                           3. 2013 Draft Biological Opinions

            We disagree with the Services, however, that the
         December 2013 draft jeopardy opinions (NMFS 44516.1;
         FWS 252) are pre-decisional. These two jeopardy opinions

              8
                We recognize the difference between the NMFS April 2014
         “jeopardy opinion” and the NMFS and FWS joint May 2014 “no-
         jeopardy” opinion, both of which address the March 2014 proposed EPA
         rule. The cover letter transmitting the final “no jeopardy” opinion of May
         19, 2014 explains that its opinion is based in part on “the Services’
         interpretations of that rule as agreed upon by EPA on April 8, 2014.”
         These interpretations—obviously considered of key importance to the
         Services—were agreed to by EPA during the same time frame that
         NMFS was preparing its earlier jeopardy opinion, which it ultimately
         decided not to send. Beyond this, we do not know why NMFS decided
         to join the final “no jeopardy” opinion after its staff earlier proposed
         reaching the opposite conclusion. But “back-and-forth” debate is
         precisely the type of deliberative process that Exemption 5 protects.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page1919ofof3737




                           SIERRA CLUB V. USFWS                     19

         represent the final view of the Services regarding the then-
         current November 2013 proposed rule; the May 2014 no
         jeopardy opinion represents the final view of Services
         regarding the later March 2014 revised, proposed rule.

             Both the Supreme Court and this court have held that the
         issuance of a biological opinion is a final agency action.
         Bennet v. Spear, 520 U.S. 154, 178 (1997); Ctr. for
         Biological Diversity v. U.S. Fish & Wildlife Serv., 450 F.3d
         930, 940 (9th Cir. 2006). So our focus is on whether each
         document at issue is pre-decisional as to a biological
         opinion, not whether it is pre-decisional as to the EPA’s
         rulemaking. Although the December 2013 biological
         opinions in this case were not publicly issued, they
         nonetheless represent the Services’ final views and
         recommendations regarding the EPA’s then-proposed
         regulation. The purpose of the December 2013 jeopardy
         biological opinions and their accompanying documents was
         not to advise another decision-maker higher up the chain
         about what the Service’s position should be on the proposed
         rule. Instead, these opinions, created pursuant to an ESA
         Section 7 formal consultation, contain the final conclusions
         by the final decision-makers—the consulting Services—
         regarding whether a proposed regulation will harm protected
         species and habitat. See 50 C.F.R. 402.14(h)(3) (a biological
         opinion is “[t]he Service’s opinion on whether the action is
         likely to jeopardize the continued existence of listed
         species. . . .”) (emphasis added).

             Where, as here, a document is created by a final decision-
         maker and represents the final view of an entire agency as to
         a matter which, once concluded, is a final agency action
         independent of another agency’s use of that document, it is
         not pre-decisional. Cf. Maricopa II, 108 F.3d at 1094 (Forest
         Service’s internal investigative report was prepared to advise
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2020ofof3737




         20                SIERRA CLUB V. USFWS

         the Chief of the Forest Service on how the agency should
         respond to misconduct allegations and was thus pre-
         decisional); Kowack v. U.S. Forest Serv., 766 F.3d 1130,
         1135 (9th Cir. 2014) (investigative reports prepared by the
         Forest Service’s Misconduct Investigations program
         manager were meant to assist the agency in making a final
         decision regarding how to deal with an employee and were
         thus pre-decisional).

             The record reflects the finality of the conclusions in the
         December 2013 draft jeopardy opinions. The documents had
         been approved by final decision-makers at each agency: the
         email correspondence in the record indicates Gary Frazer,
         the Assistant Director for Ecological Services at FWS who
         was responsible for overseeing and administering ESA
         consultations, made final edits to the FWS Service
         December 9, 2013 jeopardy opinion and that the document
         was awaiting his autopen signature. NMFS meanwhile was
         preparing “talking points” for its legislative affairs staff and
         preparing to release the drafts to the public.

             Moreover, the Services’ own account indicates that the
         EPA made changes to its proposed regulations after
         December 2013—that is, after both Services’ jeopardy
         opinions were completed and partially transmitted to the
         EPA—and that the “final” May 2014 Biological Opinion
         reflected the Services’ opinion concerning the EPA’s later
         revised proposed regulation.

             The fact that the December 2013 jeopardy opinions pre-
         dated the later no jeopardy opinion does not render them pre-
         decisional. “[M]aterial which predate[s] a decision
         chronologically, but did not contribute to that decision is not
         predecisional in any meaningful sense.” Assembly of Cal.,
         968 F.2d at 921 (census data prepared by the Department of
         Commerce “solely for the purpose of post-decision
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2121ofof3737




                          SIERRA CLUB V. USFWS                    21

         dissemination” if the Secretary decided to adjust the census
         was not pre-decisional merely because it predated the
         Secretary’s decision). The December 2013 jeopardy
         opinions pre-date the May 2014 no jeopardy opinion, but
         address and thus make final conclusions about a different
         version of the EPA’s rule. These earlier opinions therefore
         were not pre-decisional with respect to the later opinion,
         which addressed a different proposed rule.

                       4. Other Documents

             We disagree with the Services’ arguments that the
         remaining documents, which accompanied the December
         2013 draft jeopardy opinions, were pre-decisional because
         they were either “modified” or excluded from the May 2014
         final no jeopardy opinion. These documents—1) a statistical
         table showing estimated aggregate effects of cooling water
         intake structures on ESA-protected species (NMFS 61721);
         2) several instructional documents for cooling water intake
         structure operators detailing how to abate the harmful
         impacts of those structures on specific species (NMFS
         5597.1, “Abalone Measures”), (NMFS 7544.2, “Andromous
         Salmonid Measures”), (NMFS 37695, “Pinniped
         Measures”),      and     (NMFS    37667,     “Sea     Turtle
         Requirements”); and 3) “Terms and Conditions” that
         operators of cooling water intake structures must follow in
         implementing the RPAs (NMFS 14973.1)—were largely
         instructional, and intended to explain best practices for
         mitigating the projected, harmful effects of the November
         2013 proposed rule. They were not early-stage
         recommendations for mitigating the impacts of the revised,
         March 2014 rule, and are thus not pre-decisional as to the
         May 2014 no jeopardy opinion the Services issued in
         response to that later rule.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2222ofof3737




         22               SIERRA CLUB V. USFWS

                b. Deliberative

             To shield documents from disclosure under Exemption
         5, the Services must not only show that they are pre-
         decisional, but also that they are deliberative. Maricopa II,
         108 F. 3d at 1093. Examples of “deliberative” materials
         include “recommendations, draft documents, proposals,
         suggestions, and other subjective documents which reflect
         the personal opinions of the writer rather than the policy of
         the agency” or that “inaccurately reflect or prematurely
         disclose the views of the agency.” Nat’l Wildlife Fed’n v.
         U.S. Forest Serv., 861 F.2d 1114, 1118–19 (9th Cir. 1988)
         (quoting Coastal States Gas Corp. v. Dep’t of Energy,
         617 F.2d 854, 866 (D.C. Cir. 1980)). With three exceptions
         noted below, the contested documents here are not
         “deliberative.”

             The Supreme Court has cautioned against relying on a
         “wooden” facts-versus-opinions dichotomy for determining
         whether a document is deliberative. Assembly of Cal.,
         968 F.2d at 921 (citing EPA v. Mink, 410 U.S. 73, 91
         (1973)). Accordingly, this circuit applies a “functional
         approach,” which considers whether the contents of the
         documents “reveal the mental processes of the decision-
         makers” and would “expose [the Services’] decision-making
         process in such a way as to discourage candid discussion
         within the agency and thereby undermine [their] ability to
         perform [their] functions.” Id. at 920–21.

            After conducting a de novo review of the documents, we
         conclude that only three—the December 2013 RPAs (FWS
         279, 308) and April 2014 draft jeopardy opinion (NMFS
         5427.1)—could reveal inter- or intra- agency deliberations
         and are thus exempt from disclosure.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2323ofof3737




                          SIERRA CLUB V. USFWS                    23

             The Services argue that all the documents at issue are
         deliberative because they were created as part of a “lengthy
         and complicated” consultation process between the Services
         and the EPA about the EPA’s water cooling intake structures
         rule—a process during which many drafts of biological
         opinions and other documents were circulated intra-agency
         and inter-agency and “commented upon by others, revised,
         and recirculated for further discussion.” According to the
         Services, the Sierra Club’s request is intended to “uncover
         any discrepancies between the findings, projection and
         recommendations” between jeopardy opinions created by
         “lower-level” Services personnel and the final joint no
         jeopardy opinion. (quoting Nat’l Wildlife Fed’n, 861 F.2d at
         1122).

             The underlying concern in National Wildlife Federation
         was that releasing “working drafts” and comments on Forest
         Plans and Environmental Impact Statements (EISs) prepared
         by “lower-level” Forest Service employees would “reveal
         the mental processes” that went into choosing and publishing
         a final Forest Plan and EIS. Id. at 1119–22. In other words,
         a reader with access to both these working drafts and the
         final plan could “probe the editorial and policy judgment of
         the decision-makers” who selected and issued the final plan.
         Id.

             The draft Forest Plans in National Wildlife Federation
         were a collection of “tentative opinions and
         recommendations of Forest Service employees”; the draft
         EISs compared these alternative Forest Plan proposals,
         thereby revealing the agency’s deliberations in choosing a
         final plan. Id. at 1121–22. This understanding of
         “deliberative”—meaning reflecting the opinions of
         individuals or groups of employees rather than the position
         of an entire agency—is shared among the circuits. See, e.g.,
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2424ofof3737




         24               SIERRA CLUB V. USFWS

         Moye, O’Brien, Hogan & Pickert v. Nat’l R.R. Passenger
         Corp., 376 F.3d 1270, 1279 (11th Cir. 2004) (Amtrak OIG
         “audit work papers and internal memoranda” that “lower
         level staff” played a “significant role” in authoring were
         deliberative); Grand Cent. Partnership, Inc. v. Cuomo,
         166 F.3d 473, 483 (2d Cir. 1999) (emails between HUD
         employees that discussed their personal opinions on an
         investigation into misconduct by a HUD funding recipient
         were deliberative); Providence Journal Co. v. U.S. Dep’t of
         Army, 981 F.2d 552, 560 (1st Cir. 1992) (Inspector General
         Reports that were “essential to the consultative process
         within the agency” were deliberative) (emphasis added)).

              The dissent makes a similar point about the ongoing
         nature of the consultative process to argue that documents
         exchanged between the Services and the EPA during that
         process are protected inter-agency memoranda. It cites to the
         ESA Section 7 regulations to point out that the Services
         “shall make available to the Federal agency the draft
         biological opinion for the purpose of analyzing the
         reasonable and prudent alternatives.” 50 C.F.R. § 402.14(a).
         The agency may in turn submit comments to the Service
         regarding the draft biological opinion within a given window
         of time, at which point the Service may receive an extension
         on the time for issuing the opinion. Id.

             Nothing in the documents at issue here indicates whether
         the EPA sent these types of comments to the Services, how
         those comments impacted the Services’ jeopardy/no
         jeopardy conclusion, or anything else about what the
         substance of those comments might have been. Such
         documents would likely satisfy the two aforementioned
         conditions of 1) being an inter-agency memorandum that
         2) fell within the ambit of deliberative process.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2525ofof3737




                           SIERRA CLUB V. USFWS                      25

             In the case before the court, we know that the draft
         opinion was transmitted piecemeal to the EPA, the Services
         and the EPA agreed to extend the time frame for the
         consultation, and that “[u]ltimately based on changes to the
         regulation, the Services’ final conclusion was that the
         regulation”—the final version—“was not likely to
         jeopardize the continued existence of listed species nor
         likely to destroy or adversely modify critical habitat.”
         (emphasis added). The fact that the decision to revise the rule
         after the jeopardy finding was the result of additional back-
         and-forth between the Services and the EPA—deliberative
         discussions that are not memorialized in the documents
         before us—does not render the December 2013 opinions or
         accompanying documents pre-decisional or deliberative as
         to the Services’ opinion about the November 2013 version
         of the EPA regulation or as to the Services’ later conclusion
         about a different version of the rule.

                        1. 2013 Draft Biological Opinions and
                           Other Documents

             After reviewing the documents in this case in camera to
         make a de novo determination, we conclude that neither the
         December 2013 draft jeopardy opinions (NMFS 44516.1;
         FWS 252), nor the accompanying statistical and
         instructional documents (NMFS 5597.1, NMFS 7544.2,
         NMFS 37695, NMFS 37667, NMFS 14973.1) were
         prepared by low-level officials, or contain merely tentative
         findings. These are final products that reflect the agencies’
         findings on the jeopardy posed by the November 2013
         proposed rule, and their recommendations for mitigating the
         harmful impacts of that rule.

            We note that the documents do not contain line edits,
         marginal comments, or other written material that expose
         any internal agency discussion about the jeopardy finding.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2626ofof3737




         26                   SIERRA CLUB V. USFWS

         Nor do these documents contain any insertions or writings
         reflecting input from lower level employees. 9 The two
         December 2013 opinions both state they were prepared on
         behalf of the entire agency and represent that agency’s
         opinion. And the record shows that preparations were being
         made for the NMFS opinion (NMFS 44516.1), as is, to be
         publicly “roll[ed] out” and published in the administrative
         record; the FWS opinion (FWS 252), which includes its
         agency’s seal/header, had received final edits from a senior
         official and was just awaiting his autopen signature.

             The only thing the December 2013 draft jeopardy
         opinions have in common with the draft Forest Plans and
         EISs in National Wildlife Federation is that they were
         referred to as “draft” documents. But to treat them similarly
         would ignore clear substantive distinctions. Unlike the
         documents in National Wildlife Federation, these opinions
         and accompanying documents represent the final view of the
         Services on the likely impact of the then-proposed
         regulation. These final jeopardy opinions from December
         2013 pertain to a different rule and are not “earlier draft”
         versions of the no jeopardy opinion from May 2014; that
         later opinion addressed a new and different proposed rule. 10

             Moreover, taking seriously our obligation to consider the
         underlying purpose of the deliberative process privilege,
         these documents do not reveal more about the internal

              9
                The NMFS December 2013 jeopardy opinion (NMFS 44516.1)
         does contain two insertions that could possibly be editorial notes not
         intended to be included in the final report. For that reason, we instruct
         the district court to redact these lines from that report.
              10
                As discussed earlier, the NMFS did prepare a jeopardy opinion
         concerning the March 2014 rule, which was pre-decisional as to the final
         no jeopardy joint opinion on that rule.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2727ofof3737




                            SIERRA CLUB V. USFWS                        27

         deliberative process that the Services went through before
         issuing their joint May 2014 no jeopardy opinion than what
         the Services themselves have already disclosed during this
         litigation: that the initial proposed regulation resulted in final
         drafts of jeopardy opinions in December 2013, that the EPA
         received portions of those opinions and proposed a revised
         regulation at some point after that, and that the Services
         ultimately issued a no jeopardy opinion for that revised,
         proposed regulation. Nor do the December 2013 jeopardy
         opinions reveal either the Services’ internal deliberative
         processes that lead to reaching those opinions or the EPA’s
         internal deliberative process that resulted in revising the
         draft regulation. Cf. Assembly of Cal. v. U.S. Dep’t of Comm.
         968 F.2d 916, 922–23 (9th Cir. 1992) (disclosing final
         census figures would not reveal the deliberative process in
         reaching those figures, particularly when the method used to
         generate the data was already a matter of public record).

             Nor would releasing these opinions and accompanying
         documents allow a reader to reconstruct the “mental
         processes” that lead to the production of the May 2014 no
         jeopardy opinion by allowing one to compare an early draft
         of that opinion to the final opinion. There is no later draft of
         the Services’ opinion regarding the November 2013 version
         of the rule that a discerning reader could compare to the two
         December 2013 opinions requested here.

             Again, the statistical table (NMFS 61721) and the
         instructional documents and terms and conditions (NMFS
         5597.1, NMFS 7544.2, NMFS 37695, NMFS 37667, NMFS
         14973.1) summarize the Services’ best practices and
         recommendations for mitigating environmental harm to
         certain species, and effectively monitoring the welfare of
         certain protected species should they appear in the vicinity
         of a water cooling intake structure. They do not reveal any
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2828ofof3737




         28               SIERRA CLUB V. USFWS

         internal discussions about how those recommendations were
         vetted and are thus not deliberative.

                        2. RPAs

             Our analysis regarding the December 2013 RPAs (FWS
         279, 308) is different from our analysis concerning the
         December 2013 Draft Biological Opinions and Other
         Documents because, as discussed above, they do appear to
         be successive drafts of the Services’ recommendations for
         the November 2013 proposed rule. And comparing these
         drafts would shed light on FWS’ internal vetting process.
         Thus, considering de novo whether the Services have carried
         their burden in showing that these documents are
         deliberative, we find that they have done so.

             By comparison, disclosure of only the March 2014 RPA
         (FWS 555) will offer no insights into the agency’s internal
         deliberations. It appears to be the final version in a
         progression of agency recommendations about how to
         amend the November 2013 proposed rule. The Services have
         offered no evidence that there were any subsequent versions
         of this RPA addressing the November 2013 proposed rule.
         The March 2014 RPA is therefore not deliberative.

                        3. April 2014 NMFS Draft Biological
                           Opinion

             Finally, we agree with the Services that the NMFS April
         2014 draft jeopardy biological opinion is deliberative. As
         discussed above, it addresses the revised rule that the EPA
         proposed in March 2014. A reader could thus conceivably
         reconstruct some of the deliberations that occurred between
         the April 2014 and May 2014 opinions by comparing the
         two. Additionally, the Acting Assistant Administrator for
         NMFS testified in an affidavit provided to the district court
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page2929ofof3737




                           SIERRA CLUB V. USFWS                      29

         that this draft of the jeopardy opinion was only circulated
         internally between one employee and a group of other lower-
         level employees. The April 2014 draft jeopardy opinion is
         therefore deliberative and subject to Exemption 5.

            IV.     CONCLUSION

             For the foregoing reasons the district court’s order to
         produce the December 2013 draft jeopardy biological
         opinions (NMFS 44516.1 and FWS 252), the March 2014
         RPA (FWS 555), and the remaining statistical and
         instructional documents (NMFS 5597.1, NMFS 61721,
         NMFS 7544.2, NMFS 37695, NMFS 37667, NMFS
         14973.1) is AFFIRMED because the record shows that
         these materials are not both pre-decisional and deliberative
         and therefore not exempt under §522(b)(5) of FOIA,
         Exemption 5.

             The district court’s order to produce the December 2013
         RPAs (FWS 279, 308) and the April 2014 draft jeopardy
         opinion (NMFS 5427.1) is REVERSED because these
         materials are both pre-decisional and deliberative and thus
         exempt from disclosure under FOIA Exemption 5. The
         parties agree that reversal would require the district court to
         perform a segregability analysis on remand. We instruct the
         district court to perform that analysis.

            The case is REMANDED for further proceedings
         consistent with this opinion.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3030ofof3737




         30                SIERRA CLUB V. USFWS

         WALLACE, Circuit Judge, concurring in the result in part
         and dissenting in part:

             I concur in the result reached by the majority as to the
         April 2014 draft opinion (NMFS 5427.1) and the December
         2013 RPAs (FWS 279, 308). I dissent from the result
         reached by the majority as to the rest of the documents. I
         respectfully disagree with my colleagues that the
         deliberative process privilege does not protect the December
         draft opinions (NMFS 44516.1, FWS 252) and other
         documents.

             The majority overlooks the “context of the
         administrative process which generated” the December draft
         opinions. NLRB. v. Sears, Roebuck & Co., 421 U.S. 132, 138
         (1975). They were part of an inter-agency consultation
         process. 50 C.F.R. § 402.14(a). The regulations governing
         that process make clear that the purpose of agency review is
         to allow the Services to consider changes to the draft opinion
         based on the agency’s comments. Specifically, the
         regulations forbid the Services from issuing the final opinion
         before the agency has had time to comment on the draft and
         build in time for the Services to revise a draft opinion to
         incorporate or respond to any agency comments. See
         50 C.F.R. § 402.14(g)(5) (Services cannot issue the final
         opinion “prior to the 45-day or extended deadline while the
         draft is under [the agency’s] review” and if the agency
         submits comments within 10 days of the final opinion
         deadline, the Services are entitled to a 10-day deadline
         extension). The preamble to the regulations explains that the
         “release of draft opinions to Federal agencies . . . facilitates
         a more meaningful exchange of information,” “may result in
         the development and submission of additional data, and the
         preparation of more thorough biological opinions,” and
         “helps ensure the technical accuracy of the opinion.”
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3131ofof3737




                           SIERRA CLUB V. USFWS                      31

         Interagency Cooperation—Endangered Species Act of 1973,
         51 Fed. Reg. 19,926, 19,952 (June 3, 1986). Therefore, the
         regulations governing formal consultations set up a process
         by which the Services may receive feedback from the agency
         on draft opinions.

             Moreover, a formal consultation may involve not only
         the Services making a jeopardy decision, but also a decision
         about what alternative actions are reasonable and prudent,
         so-called RPAs. The Services and the agency “work[]
         closely” on the “development of [RPAs]” contained in a
         jeopardy opinion. Id. The “provision to review draft
         biological opinions” provides the necessary “exchange of
         information for the development of [RPAs].” Id. The
         Services “will, in most cases, defer to the Federal agency’s
         expertise and judgment” as to whether a draft RPA is
         feasible, but if the Services disagree, the Services make the
         ultimate call. Id. Thus, even though the Services have
         discretion as to whether to accept the EPA’s comments, the
         purpose of agency review is to seek the agency’s advice on
         the draft opinion. Seeking comments on a document
         presupposes the ability to make changes to it, showing it is
         pre-decisional. It also shows the deliberative nature of the
         process. Accordingly, the administrative context shows that
         draft opinions are generally both pre-decisional and
         deliberative.

             A quick look at the record in this case dispels any doubt
         that the December draft opinions are pre-decisional and
         deliberative. The FWS draft opinion requests that the EPA
         “provide any comments” and states that the FWS would
         need about ten days after receiving comments, assuming
         they are not substantial, to issue the final opinion. Likewise,
         the government submitted declarations of two management-
         level Service employees stating that the drafts were subject
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3232ofof3737




         32                SIERRA CLUB V. USFWS

         to revision. Gary Frazer, assistant director of the FWS, stated
         that both draft opinions “were subject to internal review
         within FWS and the Department of the Interior and
         consultation with the EPA.” Samuel D. Rauch, an
         administrator at the NMFS, stated that by transmitting a draft
         opinion to the EPA, the “NMFS is not rendering a final
         decision” and the document “remains a draft and is subject
         to change until final signature.”

             The majority asserts that there is nothing in the record
         that “indicates whether the EPA sent . . . comments to the
         Services” on the December draft opinions. Of course, there
         is not. As the majority observes, the Services “never
         formally transmitted” the drafts to the EPA. The EPA could
         not mark up a document it never received. The record,
         however, is clear that the EPA and the Services engaged in
         extensive discussions about the draft opinions before and
         after the December 6 deadline. As the deadline approached,
         the Services decided based on “internal review and
         interagency review in December” that “additional
         consultation [with the EPA] was needed to better understand
         and consider the operation of key elements of EPA’s rule.”
         The EPA and the Services “agreed[ ] that more work needed
         to be done and agreed to extend the time frame for the
         consultation.” That the EPA and the Services jointly
         concluded the draft opinions needed more work shows their
         predecisional and deliberative nature: the Services had not
         made a final decision as of December and the deliberative
         process was ongoing.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3333ofof3737




                            SIERRA CLUB V. USFWS                          33

             The majority and Sierra Club argue that because the
         December draft opinions were the Services’ “final” word on
         the November 2013 regulations, the opinions are not pre-
         decisional. I disagree. The Services’ decision would become
         final only “once the biological opinion is issued.” Ctr. for
         Biological Diversity v. U.S. Fish & Wildlife Serv., 450 F.3d
         930, 940 (9th Cir. 2006); see also Bennett v. Spear, 520 U.S.
         154, 177–78 (1997). The majority’s observation that the
         December draft opinions did not contribute to the Services’
         later decision about the March 2014 regulations is beside the
         point. The draft opinions are pre-decisional as to the
         November 2013 regulations, which the EPA changed before
         finalizing. That the Services never gave their final word as
         to those regulations does not strip the drafts of their
         privileged status. A draft that “die[s] on the vine . . . . is still
         a draft and thus still pre-decisional and deliberative.” Nat’l
         Sec. Archive v. CIA, 752 F.3d 460, 463 (D.C. Cir. 2014); see
         also Sears, 421 U.S. at 151 n.18 (privilege may apply even
         if documents “do not ripen into agency decisions”).

             The majority and Sierra Club contend that the December
         draft opinions are not deliberative because the Services’
         management had vetted them and they represented the view
         of the “entire” Services. But even if true, those facts do not
         show that the drafts are not deliberative. It is well established
         that circulation of a draft opinion to another agency does not
         change its privileged status, any more than circulation within
         the agency. The Supreme Court has spoken decisively on
         this point: “By including inter-agency memoranda in
         Exemption 5, Congress plainly intended to permit one
         agency possessing decisional authority to obtain written
         recommendations and advice from a separate agency not
         possessing such decisional authority without requiring that
         the advice be any more disclosable than similar advice
         received from within the agency.” Renegotiation Bd. v.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3434ofof3737




         34                SIERRA CLUB V. USFWS

         Grumman Aircraft Eng’g Corp., 421 U.S. 168, 188 (1975).
         Here, the Services had decisional authority in preparing the
         opinions, but sought advice from the EPA about the
         decision. Grumman Aircraft teaches that is precisely the type
         of inter-agency process that Congress designed the privilege
         to protect.

             The majority’s decision sets out a categorical rule that
         the deliberative process privilege protects only documents
         “reflecting the opinions of individuals or groups of
         employees rather than the position of an entire agency.” This
         rule contravenes Grumman Aircraft, which acknowledged
         Exemption 5’s parity between inter- and intra-agency drafts.
         421 U.S. at 188. There the Supreme Court explained,
         “Exemption 5 does not distinguish between inter-agency and
         intra-agency memoranda.” Id. Unsurprisingly, the out-of-
         circuit cases the majority cites provide no support for its ill-
         founded rule, much less do they reflect that this view “is
         shared among the circuits” as the majority claims. In each
         cited case, the court concluded that the deliberative process
         privilege protected the documents at issue. Moye, O’Brien,
         O’Rourke, Hogan & Pickert v. Nat’l R.R. Passenger Corp.,
         376 F.3d 1270, 1278 (11th Cir. 2004); Grand Cent. P’ship,
         Inc. v. Cuomo, 166 F.3d 473, 483 (2d Cir. 1999); Providence
         Journal Co. v. U.S. Dep’t of Army, 981 F.2d 552, 562–63
         (1st Cir. 1992). Therefore, even if the majority is right that
         these cases show that “opinions of individuals or groups of
         employees” are generally deliberative, they do not support
         the contrary proposition that “the position of an entire
         agency” can never be deliberative.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3535ofof3737




                           SIERRA CLUB V. USFWS                     35

             Sierra Club makes much of the fact that “the Services
         typically include draft biological opinions in their
         administrative records.” Again, even if true, the
         government’s waiver of privilege in some contexts does not
         waive the privilege here, see Assembly of Cal. v. U.S. Dep’t
         of Commerce, 968 F.2d 916, 922 n.5 (9th Cir. 1992), a point
         that Sierra Club concedes.

             Finally, Sierra Club argues that the Services’ draft
         opinions are “significant, legally-mandated drafts, apart
         from any number of internal or ‘working drafts.’” It argues
         that they are “formal documents reflecting and conveying
         the Services’ conclusions at a prescribed point in the
         consultation process.” This argument reflects a
         misunderstanding of the governing regulation. It does not
         require draft opinions shared with the EPA to be
         “significant” or to constitute a formal statement of the
         Services’ conclusions. The regulation states that the Services
         must, upon the agency’s request, “make available to the
         Federal agency the draft biological opinion for the purpose
         of analyzing the [RPAs].” 50 C.F.R. § 402.14(g)(5). The
         regulation, however, does not provide that a draft opinion
         shared with an agency be at any particular level of
         completion or approval. For example, nothing appears to
         preclude the EPA from requesting to see a draft at the
         beginning of the process. It also does not require that the
         Services ever provide a draft opinion to the EPA if the EPA
         does not request it. Given that “Exemption 5 does not
         distinguish between inter-agency and intra-agency” drafts,
         Grumman Aircraft, 421 U.S. at 188, a draft opinion sent to
         the EPA is no more disclosable than a draft sent from one
         working group within the Service to another.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3636ofof3737




         36                SIERRA CLUB V. USFWS

             In conclusion, the administrative process that generated
         the draft opinions shows that they are pre-decisional and
         deliberative. They are pre-decisional because they do not
         reflect the Services’ final jeopardy and RPA decisions as to
         the November 2013 regulations. They are deliberative
         because they are “part of the deliberative process” by which
         the Services and the EPA consult on those decisions. Nat’l
         Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d 1114, 1118 (9th
         Cir. 1988). I conclude that the Services may withhold them.

             The deliberative process privilege also protects the other
         documents at issue in this case. Because the NMFS never
         finalized or adopted the April draft jeopardy opinion (NMFS
         5427.1), my analysis above applies to it with equal force.
         The same is true for the three draft RPAs (FWS 279, FWS
         308, FWS 555), which were part of never-finalized jeopardy
         opinions. In addition, the Services should be able to withhold
         the four species-specific protective measures (NMFS
         5597.1, NMFS 7544.2, NMFS 37695, NMFS 37667), the
         affected species table (NMFS 61721), and the terms and
         conditions (NMFS 14973.1). The protective measures are
         earlier versions of those included in the final opinion.
         Likewise, NMFS decided not to include the table in the final
         opinion after deliberations among scientists. Finally, NMFS
         staff circulated the terms and conditions internally as a
         possible precedent for a section of the final opinion. In each
         case, the documents are privileged because disclosure would
         allow Sierra Club to “probe the editorial and policy
         judgment of the decisionmakers” by comparing the draft
         versions to what the Services finally published. Nat’l
         Wildlife, 861 F.2d at 1122.
Case 3:15-cv-05872-JCS
Case:                    Document
      17-16560, 12/21/2018,         73 Filed
                            ID: 11129820,    12/26/18
                                          DktEntry: 53-1,Page
                                                          Page3737ofof3737




                              SIERRA CLUB V. USFWS                             37

             In conclusion, I would reverse the district court’s
         judgment ordering production of all twelve documents and
         instruct it to perform a segregability analysis on remand. 1




             1
                The Second Circuit recently sustained the Services’ assertion of
         the deliberative process privilege over the critical documents at issue in
         this case: the three draft biological opinions and the three draft RPAs.
         Cooling Water Intake Structure Coal. v. EPA, 905 F.3d 49, 65 n.9 (2d
         Cir. 2018). The court held that the Services’ privilege log “adequately
         describes the nature of the . . . requested documents and their rationale
         for classifying those documents as deliberative and therefore privileged.”
         Id. While we do not have the privilege log’s descriptions of the
         documents, the Second Circuit described them as “draft documents
         produced by the Services during consultation with the EPA.” Id. These
         key facts—that the documents were subject to change and that they
         reflect a joint deliberative process—are the basis for my dissent.
